Citation Nr: 1137497	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-46 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy.  

2.  Entitlement to service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to November 1965 with Reserve duty for two months in 1961.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).

In April 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in May 2011 and incorporated into the record.  All necessary development has been completed and this case is now before the Board for adjudication.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  The Veteran's neck and low back disabilities did not exist prior to service.

3.  There is no competent and probative evidence of a low back disorder in service, manifestations of degenerative joint disease in the low back within one year following the Veteran's discharge from service, or of a nexus between the post service diagnosis of lumbar spondylosis with left lumbar radiculopathy and service.

4.  There is no competent and probative evidence of a neck disorder in service, manifestations of degenerative joint disease in the neck within one year following the Veteran's discharge from service, or of a nexus between the post service diagnosis of cervical spondylosis with bilateral cervical radiculopathy and service.  


CONCLUSIONS OF LAW

1.  Lumbar spondylosis with evidence of left lumbar radiculopathy was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Cervical spondylosis with evidence of bilateral cervical radiculopathy was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS  

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the May 2008 letter.  In the May 2008 letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records or medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had a duty to obtain any records held by any federal agency.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held, among other things, that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  In the present appeal, the May 2008 VCAA letter to the Veteran included the type of evidence necessary to establish disability ratings and effective dates for the disabilities on appeal.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained the Veteran's service treatment records and private treatment records from August 1993 to May 2008.  The Veteran was also afforded a VA examination and a VHA opinion in connection with his claims.  The VA physician and VHA medical expert reviewed the claims file, the Veteran's subjective history, clinical findings of record, and rendered an opinion.  The Board finds that the opinions of record are probative and consistent with the Veteran's service treatment records.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, there is no contrary medical opinion or medical evidence in the record, and neither the Veteran nor his representative has identified or alluded to such medical evidence or opinion.  Thus, the Board considers the opinions adequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision

The Veteran asserts that his neck and low back disabilities are related to his active military service.  At the July 2010 hearing, the Veteran testified that he injured his back and neck during service after carrying a heavy load during boot camp.  As such, he contends that service connection is warranted for his neck and low back disabilities.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection for certain "chronic diseases" (including arthritis), may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, active military, naval, or air service includes any period of active duty for training period (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2011).  Presumptive periods do not apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based upon "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

A pre-existing disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

Once the presumption of soundness at entry has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  In addition, the usual effects of medical and surgical treatment in service, provided to ameliorate a pre-existing condition, will not be considered service connected unless the disorder is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds that the competent and credible evidence establishes that the Veteran's neck and low back disorders did not exist prior to service.  Upon enlistment into active duty, clinical evaluation of the Veteran's spine was normal, as reflected on the June 1964 report of medical examination, and the Veteran denied having or had previously swollen or painful joints; arthritis or rheumatism; or a bone, joint, or other deformity on his June 1964 report of medical history.  No neck or low back disorder was "noted."  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  It is also noted that the Veteran has testified and submitted statements indicated that the claimed conditions did exist prior to service.  

Further the presumption of soundness has not been rebutted by clear and unmistakable evidence.  See 38 U.S.C.A § 1111; 38 C.F.R. § 3.304(b).  It is acknowledged that the Veteran's service treatment records are replete with visits to sick call with complaints of neck and lower back pain.  

Beginning in September 1964, the Veteran complained of lower back pain for approximately six months.  Physical examination of the Veteran revealed full range of motion with no tenderness.  He was diagnosed with a pilonidal cyst.  He returned to sick call in October 1964 with complaints of pain in the lower cervical and thoracic vertebrae region.  It was specifically noted that he has endured pain in the lower cervical and intra-articular rheumatoid area since he was 14 years old.  The note also stated that although there was no recent reported injury on behalf of the Veteran, the pain recurs occasionally.  He was initially diagnosed with a muscle strain accompanied by a headache; however, after a physical examination, the diagnosis was changed to a tension headache only.  His back was checked again in November 1964, but no abnormalities were found on examination.  The Veteran returned to sick call in February 1965 with neck pain after lifting luggage the prior day.  Muscle spasm of the right upper thoracic was noted, with no history of a prior injury.  He was assessed with torticolois.  A month later, the Veteran went back to sick call with continuing complaints of back pain and was referred to the orthopedic clinic for x-ray testing.  According to the March 1965 orthopedics report, the Veteran provided a history of an initial injury at the age of 14, which led to a hospitalization for approximately 44 days with an unknown diagnosis.  X-ray testing revealed a normal cervical and thoracic spine, and the Veteran was diagnosed with a chronic neck strain.  In April 1965, a psychiatric consultation was ordered.  The consultation report also noted the Veteran's persistent backaches since age 10, which have increased in severity over the years.  Thereafter, the Veteran returned to sick call in April 1965 and May 1965 for follow-up visits for his back complaints.  No diagnosis was made on any visit.  The Veteran visited the orthopedic clinic for a second time in September 1965.  Physical examination testing revealed no objective cause for the Veteran's symptoms, and an administrative discharge from military service was suggested if the Veteran was unable to perform his military duties.  The Veteran continued to complain of low back pain in October 1965, and in November 1965, the Veteran received an honorable discharge from service.  The November 1965 report of medical examination shows that clinical evaluation of the spine was normal, with no mention of his continuing documented in-service back and neck complaints.  

A VHA opinion was requested in April 2011 to determine whether his low back and neck disorders are the result of a permanent aggravation of low back and neck disabilities that may have preexisted the Veteran's service.  After review of the claims file, the VA physician concluded that the lumbar spondylosis and cervical spondylosis (degenerative joint disease/osteoarthritis) did not exist prior to service, nor were they caused by his active military service.  He further added that there was no evidence that any neck or low back disabilities were permanently aggravated by active service because there was no evidence in his service treatment records of the claimed incident of injury his back and neck after carrying a heavy load in boot camp.  

In sum, the Board finds that the evidence does not clearly and unmistakably show that his lumbar spondylosis with left lumbar radiculopathy and cervical spondylosis with bilateral cervical radiculopathy existed prior to service and that they were aggravated by service.  Accordingly, the presumption of soundness is not rebutted; therefore, the claims are treated as claims for service connection on a direct basis.  Wagner v. Principi, at 1096. See also VAOPGCPREC 3-2003.

Turning to the merits of the Veteran's claims for service connection for low back and neck disabilities on a direct basis, as previously mentioned, service treatment records reflect multiple complaints of neck and lower back pain.  However, as previously mentioned, upon discharge from service, clinical evaluation of the Veteran's spine was normal, with no mention of his in-service back and neck complaints.  

After discharge from service, private medical records beginning in August 1993 reflect complaints of severe pain in the upper back, shoulder, and arm.  In April 2008, the Veteran was seen by a private medical physician for bilateral lumbar pain.  It was noted that the pain was due to his military service and started 40 years ago.  He rated the pain as an 8 on a scale of 1 to 10 in terms of severity, and indicated that the pain interferes with work, sleep, and daily activities.  The Veteran also admitted that the pain radiates to his neck and shoulders.  Upon physical examination testing, muscle spasms, tenderness, and decreased flexion and extension with pain during lumbar range of motion testing was noted.  He was diagnosed with low back pain and adjustments were performed with the Thompson technique, along with electrical stimulation.  In a May 2008 statement, a private physician indicated that the Veteran was treated in his office in January 2001, and received a diagnosis of low back pain.  The treatment consisted of physical therapy sessions, moist heat, ultrasound, electrical stimulation, manual therapy, and instructions in back mechanics.  

The Board notes, however, that not one of the private treatment records etiologically relates the Veteran's neck and lower back disabilities to service or any event in service.  In this case, the lack of any evidence of complaints or symptoms in the intervening years since active service must be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the Veteran was afforded a VA examination in June 2009.  The Veteran informed the VA examiner that he initially injured his back in 1964 while carrying a heavy load during boat camp.  Since that time, the Veteran explained that he has endured low back pain on a daily basis and has suffered no subsequent injury or endured back problems prior to service.  Upon physical examination testing, the VA examiner diagnosed him with lumbar spondylosis with some clinical evidence of lumbar radiculopathy.  She opined that it is "less likely than not" that the Veteran's current back problem is related to his military service.  She explained that service treatment records document a prior injury and symptoms before his military service, with no objective findings of diagnoses while on active duty.  Furthermore, as previously mentioned, the May 2011 VA physician concluded that the Veteran's neck and back disabilities were not caused by his active service because there is no evidence of the Veteran being treated for his neck and back pain after his alleged claim of carrying heavy load and causing injury to his back and neck during boot camp.  See the May 2011 VHA opinion.  Thus, the Board finds that there is no probative medical evidence suggesting a link between the Veteran's period of service and his current lower back and neck disabilities, and service connection for such disabilities is not warranted.

The Board recognizes the sincerity of the arguments advanced by the Veteran and that his lower back and neck disabilities are related to his military service.  The Board also acknowledges the submitted statements from his brother, sister, service buddies, and three lifelong friends, all whom attest to the fact that the Veteran had back and neck problems in service and complained of such problems thereafter.  See March 2009, July 2009, August 2009, and September 2009 lay statements.  The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  It is true that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lumbar spondylosis with evidence of left lumbar radiculopathy and cervical spondylosis with bilateral cervical radiculopathy requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Neither the Veteran nor his service buddies, relatives, and friends have any specialized training in this regard.  Thus, the Board rejects their assertions claiming a nexus to service.  

The Board has also considered whether service connection can be granted on a presumptive basis, as arthritis is a chronic disease for which presumptive service connection is available.  See 38 U.S.C.A. §§ 1101, 1113, 1137 (West Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  However, as noted, degenerative joint disease is not shown to be manifested and/or diagnosed during service or during the first post-service year.  In fact, review of the evidentiary record first reveals a diagnosis of spondylosis (degenerative joint disease) in 2009.  See the June 2009 VA examination report.  Therefore, service connection for the Veteran's lower back and neck disabilities (degenerative joint disease/osteoarthritis) on a presumptive basis is not available in this case.  

Accordingly for the reasons stated above, the Board finds that the preponderance of the evidence is against the claims for service connection for lumbar spondylosis with evidence of left lumbar radiculopathy and cervical spondylosis with bilateral cervical radiculopathy, and there is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy is denied.  

Entitlement to service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


